Title: From Alexander Hamilton to Daniel Bradley, 13 September 1799
From: Hamilton, Alexander
To: Bradley, Daniel


          
            Sir,
            N. York Sept. 13th. 1799
          
          The arrangement mentione Suggested in your letter of the 4th. inst. relative to Capt Brock and his recruits I approve, and desire you to carry it into effect—
          As to what rela that part of your letter which relates contains your request for leave of Absence, I have lately written to you, referring you to General Pinckney for an answer on that subject
          With great consideration &c
          Major Bradley
        